Case 1:20-cv-03747-NRN Document 137 Filed 08/05/21 USDC Colorado Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO


 Civil Action No. 1:20-cv-03747-NRN

 KEVIN O’ROURKE, NATHANIEL L.
 CARTER, LORI CUTUNILLI, LARRY D.
 COOK, ALVIN CRISWELL, KESHA
 CRENSHAW, NEIL YARBROUGH, and
 AMIE TRAPP,

                 Plaintiffs, on their own behalf
                 and of a class of similarly
                 situated persons,

         v.

 DOMINION VOTING SYSTEMS, INC., a
 Delaware corporation, FACEBOOK, INC., a
 Delaware corporation, CENTER FOR TECH
 AND CIVIC LIFE, an Illinois non-profit
 organization, MARK E. ZUCKERBERG,
 individually, PRISCILLA CHAN,
 individually, BRIAN KEMP, individually,
 BRAD RAFFENSPERGER, individually,
 GRETCHEN WHITMER, individually,
 JOCELYN BENSON, individually, TOM
 WOLF, individually, KATHY BOOCKVAR,
 individually, TONY EVERS, individually,
 ANN S. JACOBS, individually, MARK L.
 THOMSEN, individually, MARGE
 BOSTELMAN, individually, JULIE M.
 GLANCEY, DEAN KNUDSON,
 individually, ROBERT F. SPINDELL, Jr.,
 individually, and DOES 1-10,000,

                 Defendants.

       MOTION TO WITHDRAW APPEARANCE OF MICHAEL SKOCPOL FOR
              DEFENDANT CENTER FOR TECH AND CIVIC LIFE




Error! Unknown document property name.
Error! Unknown document property name.
Case 1:20-cv-03747-NRN Document 137 Filed 08/05/21 USDC Colorado Page 2 of 3




       Defendant Center for Tech and Civic Life (“CTCL”) hereby moves, pursuant to Local

Attorney Rule 5(b), for an order permitting Michael Skocpol, to withdraw as counsel from the

above-captioned action. Mr. Skocpol moves to withdraw because he will no longer be associated

with Kaplan Hecker & Fink LLP. The other undersigned attorneys from Kaplan Hecker & Fink

LLP will continue to represent CTCL in the above captioned action. For that reason, Mr.

Skocpol’s will cause no prejudice to CTCL, to any party, or to the Court and should be granted.



Dated: August 5, 2021

                                                           Respectfully submitted,


                                                           /s/ Michael Skocpol
                                                           Joshua Matz
                                                           Michael Skocpol
                                                           Marcella Coburn
                                                           Louis W. Fisher
                                                           KAPLAN HECKER & FINK LLP
                                                           350 Fifth Avenue, 63rd Floor
                                                           New York, NY 10118
                                                           Telephone: 212.763.0883
                                                           Facsimile: 212.564.0883
                                                           Email: jmatz@kaplanhecker.com
                                                           mskocpol@kaplanhecker.com
                                                           mcoburn@kaplanhecker.com
                                                           lfisher@kaplanhecker.com

                                                           Attorneys for Defendant Center for
                                                           Tech and Civic Life




                                            2
Case 1:20-cv-03747-NRN Document 137 Filed 08/05/21 USDC Colorado Page 3 of 3




                                CERTIFICATE OF SERVICE

        I hereby certify that on August 5, 2021, I electronically filed the foregoing MOTION TO

WITHDRAW APPEARANCE OF MICHAEL SKOCPOL FOR DEFENDANT CENTER FOR

TECH AND CIVIC LIFE with the Clerk of the Court using the CM/ECF system which will send

notification of such filing to all counsel of record.



                                                        /s/ Michael Skocpol

                                                        Michael Skocpol




                                                   3
